rDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 2/2/2021 that has been entered, wherein claims 1-4 are pending.
Specification
The objection to the title is withdrawn in light of Applicant’s amendment of 6/8/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Berg et al. (US 2013/0082386 A1) in view of Darmawikarta et al. (US 9,953,959 B1) both of record.
Regarding claim 1, Meyer-Berg teaches a method for manufacturing a chip package(Fig. 1-6), the method comprising the operations of: 
(i) providing a precursor structure(Fig. 2), wherein the precursor structure comprises: 
a circuit structure(bottom build up layer of 2, ¶0029) comprising a first circuit layer(not illustrated, ¶0029); 
a redistribution precursor structure(top build up layer of 2, ¶0029) disposed on the circuit structure(bottom build up layer of 2, ¶0029) and comprising a second circuit layer(not illustrated, ¶0032) electrically connected with the first circuit layer(not illustrated, ¶0029); 
a heat conductive component(8, 5, ¶0029-30, wherein the metal material of 8 and 5 is inherently heat conductive) disposed over the circuit structure(bottom build up layer of 2, ¶0029) and comprising: 
a horizontal portion(8, ¶0029) embedded in the redistribution precursor structure(top build up layer of 2, ¶0029); and 
a vertical portion(5, ¶0029) extending upward from the horizontal portion(8, ¶0029) and beyond a top surface of the redistribution precursor structure(top build up layer of 2, ¶0029); and 
 (ii) removing(Fig. 3) a part of the redistribution precursor structure(top build up layer of 2, ¶0029), wherein the opening(14, ¶0033) exposes the part of the horizontal portion(8, ¶0029) of the heat conductive component(8, 5, ¶0029-30); 
(iii) disposing a chip(16, ¶0033) in the opening(14, ¶0033), and 
(iv) attaching a heat sink(26, ¶0049) to the chip(16, ¶0033) and the vertical portion(5, ¶0029) of the heat conductive component(8, 5, ¶0029-30).

Meyer-Berg does not teach a patterned release film disposed on the circuit structure(bottom build up layer of 2, ¶0029) and covered by the redistribution precursor structure(top build up layer of 2, ¶0029), wherein the patterned release film covers a part of the horizontal portion(8, ¶0029) of the heat conductive component(8, 5, ¶0029-30) and a connection pad electrically connected with the first circuit layer(not illustrated, ¶0029); (ii) removing the patterned release film and a part of the redistribution precursor structure(top build up layer of 2, ¶0029) above the patterned release film to form an opening(14, ¶0033), wherein the opening(14, ¶0033) exposes the connection pad and the part of the horizontal portion(8, ¶0029) of the heat conductive component(8, 5, ¶0029-30); wherein the chip(16, ¶0033) is electrically connected to the connection pad and a bottom of chip(16, ¶0033) contacts the part of the horizontal portion(8, ¶0029) of the heat conductive component(8, 5, ¶0029-30);
(iii) disposing a chip(16, ¶0033) in the opening(14, ¶0033), wherein the chip(16, ¶0033) is electrically connected to the connection pad and a bottom of chip(16, ¶0033) contacts the part of the horizontal portion(8, ¶0029) of the heat conductive component(8, 5, ¶0029-30).

Darmawikarta teaches a method for manufacturing a chip package(Fig. 2-3) comprising a patterned release film(240, col. 3, lines 25-38) disposed on the circuit structure(210, col. 3, lines 16-24) and covered by the redistribution precursor structure(250, col. 3, line 60-col. 4, line 2), wherein the patterned release film(240, col. 3, lines 25-38) covers a part of the horizontal portion(220, col. 4, lines 26-38) of the heat conductive component and a connection pad(290, col. 4, lines 26-38) electrically connected with the first circuit layer(col. 3, lines 14-24); (ii) removing the patterned release film(240, col. 3, lines 25-38) and a part of the redistribution precursor structure(250, col. 3, line 60-col. 4, line 2) above the patterned release film(240, col. 3, lines 25-38) to form an opening(270), wherein the opening(270) exposes the connection pad(290, col. 4, lines 26-38) and the part of the horizontal portion(220, col. 4, lines 26-38) of the heat conductive component; (iii) disposing a chip(330, col. 4, lines 39-59) in the opening(270), wherein the chip(330, col. 4, lines 39-59) is electrically connected to the connection pad(290, col. 4, lines 26-38) and a bottom of chip(330, col. 4, lines 39-59) contacts the part of the horizontal portion(220, col. 4, lines 26-38) of the heat conductive component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meyer-Berg,  to include a patterned release film disposed on the circuit structure and covered by the redistribution precursor structure, wherein the patterned release film covers a part of the horizontal portion of the heat conductive component and a connection pad electrically connected with the first circuit layer; (ii) removing the patterned release film and a part of the redistribution precursor structure above the patterned release film to form an opening, wherein the opening exposes the connection pad and the part of the horizontal portion of the heat conductive component; (iii) disposing a chip in the opening, wherein the chip is electrically connected to the connection pad and a bottom of chip contacts the part of the horizontal portion of the heat conductive component, as taught by Darmawikarta, in order to provide correct depth and avoid an undesired electrical connection between a metal stop perimeter and a fan out via(col. 2, lines35-67).

Regarding claim 3, Meyer-Berg teaches the method according to claim 1, wherein the operation (ii) comprises: 
(a) employing a laser drilling process(¶0033) to remove a part of the redistribution precursor structure(top build up layer of 2, ¶0029),

Meyer-Berg  is silent in regards to a part of the redistribution precursor structure(top build up layer of 2, ¶0029) which is in a vertical projection of a periphery of the patterned release film; and (b) removing the patterned release film and the part of the redistribution precursor structure(top build up layer of 2, ¶0029) above the patterned release film.

Darmawikarta teaches a method for manufacturing a chip package(Fig. 2-3) wherein a part of the redistribution precursor structure(250, col. 3, line 60-col. 4, line 2) which is in a vertical projection of a periphery of the patterned release film(240, col. 3, lines 25-38); and (b) removing the patterned release film(240, col. 3, lines 25-38)  and the part of the redistribution precursor structure(250, col. 3, line 60-col. 4, line 2) above the patterned release film(240, col. 3, lines 25-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meyer-Berg, so that a part of the redistribution precursor structure which is in a vertical projection of a periphery of the patterned release film; and (b) removing the patterned release film and the part of the redistribution precursor structure above the patterned release film, as taught by Darmawikarta, in order to provide correct depth and avoid an undesired electrical connection between a metal stop perimeter and a fan out via(col. 2, lines35-67).

Regarding claim 4, Meyer-Berg teaches the method according to claim 1, wherein the operation (i) comprises the steps of: 
(v) forming the horizontal portion(8, ¶0029) of the heat conductive component(8, 5, ¶0029-30) on the circuit structure(bottom build up layer of 2, ¶0029); 
(vi) forming the redistribution precursor structure(top build up layer of 2, ¶0029) to cover the horizontal portion(8, ¶0029) of the heat conductive component(8, 5, ¶0029-30); 
(vii) patterning(¶0030, not illustrated) the redistribution precursor structure(top build up layer of 2, ¶0029) to form a through hole(via hole, not illustrated ¶0030) exposing(¶0030, horizontal portion 8 would be exposed in the laser drilling to form via 5) a part of the horizontal portion(8, ¶0029) of the heat conductive component(8, 5, ¶0029-30); and 
(viii) forming the vertical portion(5, ¶0029) of the heat conductive component(8, 5, ¶0029-30) in the through hole(via hole, not illustrated ¶0030).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Berg et al. (US 2013/0082386 A1) and Darmawikarta et al. (US 9,953,959 B1) as applied to claim 1 above further in view of  Khandekar et al. (US 20110233756 A1) all of record.
Regarding claim 2, Meyer-Berg, in view of Darmawikarta, teaches the method according to claim 1, but is silent in regards to  the operation (iv) is performed by ultrasonic welding.

Khandekar teaches a method for manufacturing a chip package(Fig. 6) wherein the operation (iv) is performed by ultrasonic welding(¶0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Meyer-Berg, so that the operation (iv) is performed by ultrasonic welding, as taught by Khandekar, in order to effectively melts the top side of the thermally conductive coating to the bottom of the heat sink(¶0036).

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicants argue Meyer-Berg's via 5 and layered routing 8 are electric components for transmitting electric signals. Moreover, Meyer-Berg does not disclose or teach the via 5 and the layered routing 8 used for transmitting or conducting heat. In other words, Meyer-Berg fails to disclose or to teach that the via 5 and the layered routing 8 are equivalent to a heat conductive component.

The examiner respectfully submits that the metal(¶0029-30) of layered routing 8 and via 5 is inherently heat conductive(see ¶0039, ¶0041-42) and thus layered routing 8 and via 5 are interpreted as the heat conductive component and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892